PER CURIAM.
We affirm the decision of the appeals referee and the Florida Unemployment Appeals Commission denying benefits to appellant. The appeals referee heard the testimony presented, weighed the evidence and resolved conflicts in the testimony against the appellant. The credibility of witnesses and testimony is a matter for the referee to decide as the finder of fact, and this court cannot reweigh the evidence if the decision is sup*1335ported by competent, substantial evidence. Maynard v. Florida Unemployment Appeals Comm’n, 609 So.2d 143 (Fla. 4th DCA 1992).
AFFIRMED.
WARNER, KLEIN and PARIENTE, JJ., concur.